Citation Nr: 9911271	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-00 770	)	DATE
	)
	)                                  

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for orthopedic 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1948 and from November 1950 to September 1954.

The Board notes that in March 1964, the veteran filed a 
request to reopen and reevaluate his disability in which he 
referred to outpatient treatment for his knee condition.  In 
a letter dated April 10, 1964, the RO declined to make any 
change in the veteran's disability rating.  The veteran filed 
a VA Form 1-9, dated May 5, 1964, stating that he had 
"filled out all forms necessary to instigate an appeal" 
about eight months earlier.  The RO replied to the veteran by 
letter dated May 25, 1964.  The RO stated, inter alia, that 
the letter of April 10, 1964, was in response to his request 
for a reconsideration of his claim based on outpatient 
records.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows 
that orthopedic residuals of rheumatic fever are manifested 
by left knee flexion to 70 degrees and right knee flexion to 
65 degrees.



CONCLUSIONS OF LAW

1.  A 10 percent evaluation is warranted for orthopedic 
residuals of the right knee.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

2.  A 10 percent evaluation is warranted for orthopedic 
residuals of the left knee.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder has been lost.  In 1982, 
the claims folder was rebuilt.  It appears that some of the 
documents relating to claimed increases in disability 
evaluations may have been with the lost file; however, 
service medical records and the veteran's original claim are 
in the reconstructed claims folder.  The Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Factual Background

Service medical records dated in February 1947 reflect a 
diagnosis of rheumatic fever.  Service medical records dated 
in January 1954 reflect a diagnosis of mild degenerative 
arthritis in the right knee.

In a March 1948 rating decision, the RO granted service 
connection for rheumatic fever.  A noncompensable evaluation 
was assigned.  

In a letter dated in February 1957, a private physician 
stated he treated the veteran for complaints of drainage from 
the base of his spine as well as stiffness, soreness, and 
limitation of motion of both knees.  The veteran was treated 
in November 1956 for the removal of an infected pilonidal 
cyst.  The physician further stated that since he had first 
seen the veteran, his knees had become progressively more 
painful and he had definite limitation of motion.  The 
physician stated that insofar as the veteran was diagnosed 
with rheumatic fever while in service, he should be entitled 
to treatment by VA for his condition.

A letter from Mr. and Mrs. R. L. dated in May 1957 states 
that the veteran contracted rheumatic fever in 1947 while 
serving in the Navy.  Mr. and Mrs. R. L. further stated that 
the veteran was hospitalized again in November 1953 for 
arthritis, and he has had continuous trouble since that time.

Upon VA examination dated in May 1957, the veteran complained 
of continuous pain in his legs aggravated by cold and damp 
weather.  The veteran also stated that he had to give up his 
employment because he was unable to stand for any length of 
time.  The veteran stated he had an arthritic condition.  The 
examiner noted the right knee was swollen and crepitus was 
elicited on flexion.  A minor flexion deformity was noted and 
complete extension could not be executed, it was limited to 
80 percent of normal.  The examiner noted no swelling, 
crepitus, or deformity in the left knee.  The examiner 
further noted squatting could not be performed normally and 
was maintained in a rather awkward position for a few 
seconds.  In regards to the veteran's heart, the examiner 
noted no cyanosis, dyspnea, or enlargement.  Tones were noted 
as forceful and regular with normal sinus rhythm.  The 
examiner noted a systolic mitral murmur over the apex, but it 
was not transmitted and no thrill was felt.  The examiner 
noted diagnoses of inactive rheumatic heart disease and 
symptomatic chronic arthritis of both knees with no x-ray 
changes.  A VA radiographic report dated in May 1957 reflects 
a few small hilar and perihilar calcifications, bilaterally, 
were noted in the chest.  No bone or articular pathology was 
identified in the knees.

In a June 1957 rating decision, the RO assigned a 20 percent 
evaluation for rheumatic arthritis of the knees, pursuant to 
Diagnostic Code 5002.  The RO also assigned a 10 percent 
evaluation for inactive rheumatic heart disease with 
deformity of the mitral valve, pursuant to Diagnostic Code 
7000.  

Upon VA examination signed in July 1962, the veteran 
complained of feeling tired since he was taken off of 
medication, aches and pains in his knees, and pains in the 
lower part of his back, right below his waist.  The veteran 
also reported that he seldom had pains in his chest, but he 
did find it hard to breathe if he had to do any heavy 
lifting.  The examiner noted that both knees looked normal, 
with no deformity or special swelling.  Both knees extended 
and flexed normally.  The examiner further noted the veteran 
was able to bend normally.  The examiner noted diagnoses of a 
history of rheumatic fever and inactive rheumatic heart 
disease.  VA radiology reports dated in June 1962 reflect no 
arthritic or bony changes visualized in the lumbosacral 
spine, no arthritic or bony changes visualized in both knees, 
as well as clear lungs and a normal heart.  

In a July 1962 rating decision, the RO continued a 10 percent 
evaluation for rheumatic heart disease manifested by murmur 
only, pursuant to Diagnostic Code 7000.  The RO also 
decreased the veteran's evaluation for orthopedic residuals 
of rheumatic fever (previously rated as rheumatic arthritis 
of the knees) from 20 percent to a noncompensable evaluation, 
pursuant to Diagnostic Code 5002.  

In a letter dated in September 1962, a private physician 
found no loss of motion of either knee regarding flexion and 
extension upon examination of the veteran in September 1962.  
Visual examination revealed no abnormalities such as 
swelling.  Some effort in complete extension of the right 
knee was noted.  The physician stated there was no limitation 
of flexion, but the veteran claimed to have pain in the right 
knee which radiated a short distance into the leg and thigh 
both anteriorly and posteriorly.  

Relevant VA outpatient treatment records dated from September 
1963 to March 1964 reflect treatment for knee and joint pain.  
A clinical notation dated in March 1964 reflects no 
arrhythmia, murmurs, or thrills in the heart.  In March 1964, 
the veteran filed a claim for reevaluation of his knee 
condition.  

A statement from a private physician dated in March 1994 
reflects the veteran was experiencing pain and difficulty in 
moving his right knee.  The physician noted the right knee 
extended to 0 degrees full flexion with pain at terminal 
extension.  The physician noted minimal swelling, but no heat 
or redness.  The physician further noted the left knee 
extended to 10 degrees full flexion.  An assessment of a 
history of right knee arthritis was noted.  

Relevant VA outpatient treatment records dated from July 1996 
to March 1997 reflect complaints of pain in the knee, elbow, 
and lower lumber area as well as difficulty sleeping.  
Assessments of chronic obstructive pulmonary disease and 
degenerative joint disease were noted.  A November 1996 
radiographic report of the lumbosacral spine reflects an 
impression of demineralized bones, a compression fracture 
involving what was thought to be the L1 vertebral body.  
Lateral spondylosis and mild anterior spondylosis at L1 was 
also noted.  Some calcification in the abdominal aorta 
without definite aneurysmal dilation was also identified.

Upon VA examination of the joints dated in July 1997, the 
veteran complained of pain and aching in his left elbow and 
bilateral knees.  The elbow pain was noted as a constant ache 
with a loss of full extension.  The veteran also reported 
some pain in his low back with bending over.  The veteran 
reported right knee pain being much 
worse than the left, characterized by pain in the lateral 
aspect of the knee from the distal third thigh to the 
proximal third tibia.  The veteran also reported a loss of 
strength in the right knee.  The examiner noted physical 
examination was difficult due to the veteran's difficulty 
with relaxing.  Examination of the left knee showed a range 
of motion of 0 to 135 degrees with no effusion and a stable 
examination to varus-valgus and anteroposterior stresses.  
Patellofemoral examination was normal, strength was normal, 
and no significant tenderness was noted.  Examination of the 
right knee showed a range of motion from 15 to 135 degrees 
with pain in any attempt to extend his knee more fully.  The 
right knee was stable to varus-valgus and anteroposterior 
stresses and the patellofemoral examination was normal.  No 
effusion on the knee was noted.  Strength was noted as 
normal.  Mild crepitus with motion was noted.  Left elbow 
examination showed a range of motion of 10 to 135 degrees 
with normal pronation and supination.  Mild tenderness over 
the olecranon and the posterolateral elbow region was noted.  
No effusion in the elbow was noted.  The lateral epicondyle 
was noted as somewhat tender.  Strength was noted as normal 
and no nerve impingement or entrapment signs were noted.  
Examination of the low back showed normal range of motion, no 
tenderness, no spasm, and no nerve tension signs or motor or 
sensory abnormalities.

VA radiographic reports of the knees dated in July 1997 
showed mild osteoarthritis changes.  Radiographic reports of 
the left elbow showed some signs of osteophyte formation at 
the olecranon process and was noted as suggestive of a prior 
fracture of the radial head that was minimally displaced and 
currently well healed.  The examiner noted an impression of 
nonspecific mild musculoskeletal low back pain; a normal left 
knee, loss of motion of the right knee probably due to 
degenerative disease, but possibly to a cartilage problem; 
and slight loss of motion of the left elbow, more related to 
the presence of osteoarthritis in a prior radial head 
fracture than to previous rheumatic fever.  In regard to the 
right knee, the examiner opined that an internal derangement 
of the knee of some type was likely; however, it was not 
probably related to the veteran's rheumatic fever episodes.  
The examiner further noted that he "consulted Kelly's 
textbook of rheumatology, with respect to the musculoskeletal 
outcome of rheumatic fever and could find no evidence that 
prior history of rheumatic fever leads to significant 
osteoarthritis.  That is consistent with my clinical 
impression and for this reason, I do not think there is a 
connection between his previous rheumatic fever and his 
current musculoskeletal issues."  The examiner further 
stated that he did not think rheumatoid arthritis was a 
diagnosis that applied to this veteran.  

Upon VA examination of the arteries/veins dated in July 1997, 
an impression of rheumatic heart disease by history, as 
presented, with no residual symptoms at the present time was 
noted.  No murmurs, friction rub, gallup rhythm, or 
arrhythmia were noted upon examination.  

In a rating decision dated in August 1997, the RO continued a 
10 percent disability evaluation for rheumatic heart disease 
manifested by murmur only.  The RO also continued a 
noncompensable evaluation for orthopedic residuals of 
rheumatic fever, and determined that entitlement to 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(1998) was not established.  

In a RO hearing in March 1998, the veteran testified that he 
had limitation of motion in his knees and left elbow due to 
pain.  The veteran testified to difficulty climbing stairs, 
writing, and picking up items with his left arm.  The veteran 
testified the pain was constant, and that his right knee 
swelled at times.  The veteran and his spouse also testified 
to the veteran's difficulty sleeping due to pain.  

Upon VA joint examination dated in April 1998, the examiner 
noted the veteran underwent right knee surgery for a 
cartilage derangement in 1943 or 1944.  The examiner noted x-
rays for the past two years had shown degenerative arthritis 
in the knee joints.  The left knee flexed to 70 degrees.  The 
right knee flexed to 65 degrees and extended to 25 degrees.  
Tenderness in the popliteal area was noted.  The examiner 
noted no evidence of instability.  A diagnosis of chronic 
arthritis of the knees and left elbow was noted.  Radiograph 
examination of the left knee revealed early degenerative 
osteoarthritis with minimal narrowing of the medial knee 
joint space and minimal hypertrophic changes of the patella.  
Radiographic examination of the right knee revealed early 
degenerative osteoarthritis with minimal narrowing of the 
medial knee joint space.  Radiographic examination of the 
left elbow reflects an olecranon spur was present which could 
be compatible with either degenerative change or old 
tendinitis.  No acute abnormality was noted.  

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1998) which provides that rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis, warrants a 20 percent 
rating.  Active rheumatoid arthritis with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, warrants a 40 percent rating.  Active rheumatoid 
arthritis with less than criteria for 100 percent evaluation, 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, warrants a 60 percent rating.  And, active 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, warrants a total rating.  This diagnostic 
code specifically provides that ratings for the active 
process will not be combined with the residual ratings for 
limited motion or ankylosis; rather the higher evaluation is 
to be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Where rheumatoid arthritis is not active, it is rated for 
chronic residuals, which are evaluated on the bases of 
limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, is rated as 60 percent disabling 
under Diagnostic Code 5256.  Ankylosis of the knee with 
flexion between 20 degrees and 45 degrees is rated as 50 
percent disabling.  Ankylosis of the knee with flexion 
between 10 degrees and 20 degrees is rated as 40 percent 
disabling.  Ankylosis of the knee with favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees is rated as 30 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).  

For the purpose of rating a disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  See 38 C.F.R. 
§ 4.45 (1998).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that an increased evaluation is 
warranted because he suffers from constant pain and 
discomfort associated with his disability.  

Following careful review of the claims folder and all medical 
evidence contained therein, the Board concludes that a 
compensable evaluation for orthopedic residuals of rheumatic 
fever is warranted.  The claims folder reflects the veteran 
was granted service connection for rheumatoid arthritis in 
June 1957.  That grant of service connection is protected by 
virtue of 38 U.S.C.A. § 1159 (West 1991); and 38 C.F.R. 
§ 3.957 (1998).  In support of the veteran's claim, upon VA 
joint examination dated in April 1998, the examiner noted a 
diagnosis of chronic arthritis of the knees.  This report 
further reflects that the claims folder was extensively 
reviewed at the time of the examination.  Additionally, April 
1998 radiographic reports showed degenerative osteoarthritis 
of the knees.  This evidence is consistent with service 
medical records dated in January 1954, which specifically 
found degenerative arthritis in the right knee. 

The Board is cognizant of the VA joint examination dated in 
July 1997, in which the examiner noted a normal left knee, 
and loss of motion of the right knee probably due to 
degenerative disease.  In regards to the right knee the 
examiner further opined that an internal derangement of the 
knee of some type was likely; however, it was not probably 
related to the veteran's rheumatic fever episodes.  The 
examiner further noted that he "consulted Kelly's textbook 
of rheumatology, with respect to the musculoskeletal outcome 
of rheumatic fever and could find no evidence that prior 
history of rheumatic fever leads to significant 
osteoarthritis.  That is consistent with my clinical 
impression and for this reason, I do not think there is a 
connection between his previous rheumatic fever and his 
current musculoskeletal issues."  The examiner further 
stated that he did not think rheumatoid arthritis was a 
diagnosis that applied to this veteran.  This report does not 
reflect that the claims folder, including service medical 
records, were reviewed prior to examination.  The Board 
concludes this medical opinion is insufficient to set aside 
the legal protection afforded to the veteran by 38 U.S.C.A. 
§ 1159 and 38 C.F.R. §  3.957.  If the issue were whether to 
expand the grant of service connection to joints other than 
the knees, then the physician's opinion would almost 
certainly be dispositive.  The underlying consideration, 
however, is to insure that eligibility to benefits, properly 
granted and protected by statute and regulation, continues 
even when subsequent medical review calls into question 
earlier diagnoses.   

Additionally, the veteran's claims folder contains several 
notations that it has been "rebuilt" which suggests that 
some records may be missing. Accordingly, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the merits of the issue.  Therefore, with 
all reasonable doubt resolved in favor of the veteran, the 
Board concludes that the competent medical evidence of record 
supports a compensable evaluation for orthopedic residuals of 
rheumatic fever.

Upon VA examination dated in July 1997, range of motion of 
the right knee was noted as 15 to 135 degrees.  Range of 
motion of the left knee was noted as zero to 135 degrees.  
Upon VA examination dated in April 1998, the examiner noted 
the veteran's right knee flexed to 65 degrees and extended to 
25 degrees.  The left knee flexed to 70 degrees.  The Board 
concludes that the limitation of motion of the veteran's 
right and left knee is noncompensable under Diagnostic Code 
5256.  Therefore, pursuant to Diagnostic Code 5003, 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applicable for each such major joint.  Thus, the Board finds 
a 10 percent disability evaluation is warranted for the right 
knee.  The Board further finds a 10 percent disability 
evaluation is warranted for the left knee.  Although the 
veteran's medical records reflect limitation of motion in the 
left elbow, the Board notes the veteran is only service 
connected for his knees.  Thus, a disability evaluation for 
the left elbow is not warranted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that when 
a diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. §§ 4.40 and 4.45.  Although the veteran and his 
spouse testified that the veteran experiences difficulty 
sleeping due to pain and that his right knee 



swelled at times, the most recent medical evidence is silent 
for observations of pain or swelling in the knees.  The 
examiner also noted no evidence of instability.  The veteran 
also testified to pain in the left elbow and difficulty in 
picking up items with his left arm.  However, as previously 
noted, the veteran is not service connected for his left 
elbow/arm.  In light of the aforementioned, the Board 
concludes that any knee pain experienced by the veteran has 
been contemplated by the 10 percent evaluation under 
Diagnostic Code 5003 and an additional rating based upon pain 
is not warranted at this time.  

Finally, the Board notes that insofar as the issue of 
entitlement to an extraschedular evaluation was addressed by 
the RO below, the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 (1998) 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the present case, there is no evidence 
the veteran's orthopedic disability results in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

A 10 percent evaluation for orthopedic residuals of rheumatic 
fever for the right knee is granted, subject to controlling 
regulations affecting the payment of monetary awards.

A 10 percent evaluation for orthopedic residuals of rheumatic 
fever for the left knee is granted, subject to controlling 
regulations affecting the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

